Citation Nr: 1024378	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-03 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left hand 
disability.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for chronic fatigue 
syndrome.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for short-term memory 
loss.  

7.  Entitlement to service connection for a low back 
disability.   

8.  Entitlement to an increased rating for service-connected 
cervical strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.  

9.  Entitlement to an increased rating for service-connected 
retropatellar pain syndrome, right knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In November 2005, the RO denied claims for service 
connection for headaches, chronic fatigue syndrome with joint 
pain, a sleep disorder, a short-term memory disorder, and a 
low back condition.  In October 2007, the RO denied claims 
for increased ratings for service-connected cervical strain 
with degenerative joint disease, evaluated as 20 percent 
disabling, and for service-connected retropatellar pain 
syndrome, right knee, evaluated as 10 percent disabling.  In 
April 2008, the RO denied claims for service connection for a 
right shoulder disability, and a left hand disability.  


In April 2009, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
November 2009, the Veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2009).  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  The Veteran did not have active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  The Veteran does not have a right shoulder disability, a 
left hand disability, headaches, chronic fatigue syndrome, a 
sleep disorder, short-term memory loss, or a low back 
disability, that were caused or aggravated by his active duty 
service, or by a service-connected disability.  

3.  There is no current diagnosis of chronic fatigue 
syndrome. 

4.  The Veteran's service-connected cervical strain with 
degenerative joint disease is shown to be productive of 
complaints that include pain; but not forward flexion of 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine, or intervertebral disc syndrome (IDS) with 
intermittent relief incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.   

5.  The Veteran's service-connected retropatellar pain 
syndrome, right knee, is shown to be productive of complaints 
that include pain, swelling, locking, instability and 
fatigability; his right knee is shown to have full extension, 
and flexion to no less than 110 degrees; his right knee is 
not shown to be productive of moderate recurrent subluxation 
or lateral instability, or ankylosis.  


CONCLUSIONS OF LAW

1.  A right shoulder disability, a left hand disability, 
headaches, chronic fatigue syndrome, a sleep disorder, short-
term memory loss, and a low back disability, were not 
incurred in or aggravated by the Veteran's active military 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317, 
4.88a (2009).  

2.  The schedular criteria for a rating in excess of 20 
percent for the Veteran's service-connected cervical strain 
with degenerative joint disease, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5242, 5243 (2009).  

3.  The schedular criteria for a rating in excess of 10 
percent for the Veteran's service-connected retropatellar 
pain syndrome, right knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.7,4.40, 4.45, 4.71a, Diagnostic Codes 5014, 5256, 
5257, 5258, 5260, 5261, 5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection 
for a right shoulder disability, a left hand disability, 
headaches, chronic fatigue syndrome,
a sleep disorder, short-term memory loss, and a low back 
disability, and that he is entitled to an increased rating 
for service-connected cervical strain with degenerative joint 
disease, currently evaluated as 20 percent disabling, and 
an increased rating for service-connected retropatellar pain 
syndrome, right knee, currently evaluated as 10 percent 
disabling.  With regard to the claims for a right shoulder 
disability, a left hand disability, and a low back 
disability, he argues that he has these disabilities 
secondary to (i.e., caused or aggravated by) service-
connected disabilities.  With regard to the claims for 
headaches, chronic fatigue syndrome, a sleep disorder, and 
short-term memory loss, he argues that he has these 
disabilities due to an undiagnosed illness.   

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).  

The Veteran's service treatment records show that in 
September 1987, he was treated for complaints of dizziness, 
light-headedness, and weakness.  He complained that he felt 
like he was being overworked and was doing a two-man job by 
himself.  The assessment was "multiple symptoms of unknown 
etiology - nl (normal) exam to this point."  In February 
1988, he was treated for complaints of a headache, nausea, 
and visual symptoms.  He reported that he had a family 
history of migraines and tension headaches.  The assessment 
was "muscular contraction cephalgia - migraine."  A follow-
up report dated the next day noted that he was asymptomatic 
and pain free.  The assessment was "resolved."  In July 
1989, he was treated for complaints of headache, fever, 
diarrhea, sore throat, and body ache.  The assessment was 
dehydration due to GE (gastroenteritis?)/URI(upper 
respiratory infection).  The Veteran's separation examination 
report, dated in January 1992, shows that his "head, face, 
neck and scalp," endocrine system, upper extremities, spine, 
and neurological system, were all clinically evaluated as 
normal.  His thoracic spine was noted to have a mild 
curvature, with mild scoliosis EPTE (existed prior to 
entrance into service).  In an associated "report of medical 
history" the Veteran indicated that he did not have a 
history of "frequent or severe headaches," "arthritis, 
rheumatism or bursitis," "painful or 'trick' shoulder or 
elbow," recurrent back pain, "frequent trouble sleeping," 
or "loss of memory or amnesia."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2000 and 2009.  This 
evidence shows that the Veteran received chiropractic 
treatment in December 2000.  VA reports show that in 2002, he 
received treatment for low back pain, at which time he 
reported that he had a leg length discrepancy.  An April 2005 
X-ray report for the shoulders contains an impression of 
"negative bilateral shoulders."  In 2006, he was given a 
back brace, and he complained of left hand numbness "at 
times."  A magnetic resonance imaging (MRI) study of the 
lumbar spine, dated in March 2009, contains an impression of 
degenerative disc disease of L1-L2, spondylosis and 
degenerative disc disease at L2-L3.  Overall, this evidence 
includes complaints of multiple joint pain, right shoulder, 
and left hand symptoms, and shows that he has been diagnosed 
with obesity, hypertension, a possible herniated nucleus 
pulposus, chronic low back pain secondary to degenerative 
disc disease, lumbar raiduliitis, and right shoulder 
impingement with a possible rotator cuff injury (in January 
2008).  

A VA spine examination report, dated in January 2005, 
contains "amended" diagnoses that include chronic lumbar 
strain, with lumbar radiculopathy.  An associated X-ray 
report for the lumbar spine contains an impression of 
scoliosis.  The examiner stated, "I find no evidence to 
support his contention that the LBP (low back pain) started 
during military service."  The examiner indicated that it 
was less likely as not that the Veteran's lumbar spine 
condition is related to his service, and that it did not 
appear to be due to, or aggravated by, the Veteran's neck 
condition.  The examiner indicated that the Veteran's C-file 
had been reviewed.  

A VA mental disorders examination report, dated in April 
2005, contains a diagnosis of dyssomnia NOS (not otherwise 
specified). The examiner noted that the Veteran had some 
symptoms of memory loss, but that they were not sufficient 
for a diagnosis, and that they may be related to 
concentrating because of pain, and that his sleep problems 
may be in part due to pain, but also may be related to 
memories from his service.  

A VA general medical examination report, dated in April 2005, 
shows that the Veteran complained of multiple joint aches, to 
include the shoulders and hands, since about 1993-94, 
occipital headaches about once a year, difficulty falling 
asleep and waking every two to three hours, and that he only 
got about three hours of sleep a night, a low energy level, 
and that his memory was not as good as it used to be, to 
include forgetting where he puts his glasses or keys.  The 
relevant diagnoses were chronic lumbar strain with lumbar 
radiculopathy, symmetrical arthralgias of most joints of the 
arms and legs, with a normal sedimentation rate that was 
evidence against RA (rheumatoid arthritis) and that 
fibromyalgia syndrome was the best explanation for his 
arthralgias, headaches "minimal at present," insomnia 
(noting that "chronic fatigue is less likely to be 
attributed to poor sleep"), and "memory dysfunction and 
inattention also may be attributable to poor sleep."

A VA spine examination report, dated in June 2007, shows that 
the examiner stated that, "To determine if [the] veteran has 
any condition to his left hand or the degree of involvement 
of his left hand would require mere speculation on the part 
of the examiner."   

A statement from M.K.M., Director of Operations at the Youth 
Care Center (YCC), dated in October 2006, shows that it was 
stated that the Veteran began working at YCC about eight 
years ago, that he had some pain at that time but could 
perform his duties, that he left YCC's employ and was hired 
back about four years ago, and that shortly thereafter he had 
a decline in his health with more pain, with a history of 
missed work due to pain, which now appeared to be 
incapacitating at times and required medication.  

As an initial matter, with regard to the claim for chronic 
fatigue syndrome, the Board finds that the preponderance of 
the evidence shows that the Veteran does not have chronic 
fatigue syndrome, and that the claim must be denied.  Under 
38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this case, the Veteran's service 
treatment records do not show that he was treated for 
complaints of fatigue, or that he was ever diagnosed with 
fatigue, or chronic fatigue syndrome.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(c).  In addition, although there are a number of 
post-service complaints of low energy and fatigue, there is 
no competent post-service medical evidence to show that the 
Veteran has been diagnosed with chronic fatigue syndrome, or 
otherwise met the criteria for this disorder.  See 38 C.F.R. 
§ 4.88a.  In this regard, the April 2005 VA examination 
report shows that the examiner concluded that the Veteran's 
"chronic fatigue" (as opposed to chronic fatigue syndrome) 
was related to poor sleep.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
chronic fatigue syndrome, and that the claim must be denied.

With regard to all of the other claims, the Board will first 
discuss the possibility of service connection on a direct 
basis.  As for the claims for a left hand disability, and 
short-term memory loss, the evidence is less than clear that 
the Veteran currently has these disabilities.  See e.g., 
April 2005 VA mental disorders examination report; June 2007 
VA spine examination report.  However, the Board will assume 
that these claimed disabilities are shown for the purposes of 
this opinion.  

The Veteran's service treatment records show that in 
September 1987, he was treated for complaints of dizziness, 
light-headedness, and weakness.  He complained that he felt 
like he was being overworked and was doing a two-man job by 
himself.  The assessment was "multiple symptoms of unknown 
etiology" with a normal examination.  In February 1988, he 
was treated for complaints of a headache, nausea, and visual 
symptoms.  He reported that he had a family history of 
migraines and tension headaches.  The assessment was 
"muscular contraction cephalgia - migraine."  A follow-up 
report dated the next day noted that he was asymptomatic and 
pain free.  The assessment was "resolved."  In July 1989, 
he was treated for complaints of headache, fever, diarrhea, 
sore throat, and body ache.  The assessment was dehydration 
due to GE (gastroenteritis?)/upper respiratory infection).  
There is no relevant treatment shown for the Veteran's 
remaining period of  active duty, a period of about 11/2 years.  
The Veteran's January 1992 separation examination report 
shows that his "head, face, neck and scalp," endocrine 
system, upper extremities, spine, and neurological system, 
were all clinically evaluated as normal.  In the associated 
"report of medical history" the Veteran indicated that he 
did not have a history of "frequent or severe headaches," 
"arthritis, rheumatism or bursitis," "painful or 'trick' 
shoulder or elbow," recurrent back pain, "frequent trouble 
sleeping," or "loss of memory or amnesia."  

Given the foregoing, the Board finds that a relevant chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  In addition, there is no competent evidence of a 
nexus between any of the claimed conditions and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  None of the claimed 
conditions are shown prior to 2002, which is about ten years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing that the 
Veteran has any of the claimed conditions that were caused or 
aggravated by his service, nor is there any competent 
evidence to show that the Veteran had lumbar spine arthritis 
that was manifested to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims on a direct basis, and that 
the claims must be denied.  See 38 C.F.R. § 3.303.

With regard to the claims for a right shoulder disability, a 
left hand disability, and a low back disability, the Veteran 
primarily argues that he has these disabilities secondary to 
(i.e., caused or aggravated by) service-connected 
disabilities.  However, the Board finds that these claims 
must also be denied.  There is no competent opinion of record 
which indicates that the Veteran has any of the claimed 
conditions that are caused by, or aggravated by, a service-
connected condition. Here, the only competent opinion on this 
aspect of the claims is found in the January 2005 VA 
examination report, which weighs against the claim for a 
lumbar spine disability.  The Board therefore finds that the 
preponderance of the evidence is against the claims that the 
Veteran has a right shoulder disability, a left hand 
disability, and/or a low back disability, that were caused or 
aggravated by a service-connected disability, and that these 
claims must be denied on this basis.  See 38 C.F.R. § 3.310; 
Allen.  

Finally, with regard to the claims for headaches, a sleep 
disorder, and short-term memory loss, the Veteran argues that 
he has these disabilities due to an undiagnosed illness.  

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

The Veteran has stated, and his service records indicate, 
that he served aboard an aircraft carrier, the U.S.S. 
Enterprise, during the Persian Gulf War.  A ship's history is 
also of record, which notes that the Enterprise was stationed 
in the Persian Gulf in 2001 (well after the Veteran's active 
duty), and which does not provide any basis to find that the 
Veteran has qualifying service.  Id.  A response from the 
National Personnel Resource Center (NPRC), dated in September 
2005, states, "There is no evidence in this Veteran's file 
to substantiate any service in Southwest Asia."  Given the 
foregoing, the Veteran is not shown to active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Board parenthetically notes that the September 1987 
service medical report containing an assessment of "multiple 
symptoms of unknown etiology" was never repeated, and that 
it is dated several years' prior to the onset of the Persian 
Gulf War.  See 38 C.F.R. § 3.2(i) (2009).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.   Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claims 
based on undiagnosed illnesses, and that the claims must be 
denied on this basis.  

With respect to the Veteran's own contentions, and M.K.M.'s 
October 2006 letter, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that  a 
right shoulder disability, a left hand disability, headaches, 
chronic fatigue syndrome, a sleep disorder, short-term memory 
loss, and a low back disability, are related to service, with 
the claims for a right shoulder disability, a left hand 
disability, and a low back disability, to include as 
secondary to service-connected disabilities, and the claims 
for headaches, chronic fatigue syndrome, a sleep disorder, 
and short-term memory loss, to include as due to an 
undiagnosed illness.  The Veteran's statements could be read 
to assert an ongoing symptomatology with regard to his low 
back.  Normally, this would be competent evidence to show 
that the Veteran experienced symptoms of low back pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of any of the claims.  As an 
initial matter, the Board finds that the Veteran is not a 
credible historian.  In this regard, the VA treatment reports 
contain a number of findings which show that the Veteran has 
not been truthful in reporting his symptoms.  For example, an 
October 2007 VA peripheral nerves examination report notes 
the following: 

When Veteran first checked in at the 
reception desk, the examiner checked him 
in for this examination.  At that time, 
veteran was smiling, appeared relaxed and 
was able to raise his left arm over the 
reception desk (which is well over waist 
level), handing the examiner his 
appointment sheet.  The examiner 
discussed veteran with the nurse who 
checked him in, who reported that veteran 
was able to freely raise his right arm 
for a blood pressure check.  When the 
examiner called veteran into the 
examination room, veteran developed a 
limp and began grimacing as he walked 
back.  On physical examination, veteran 
was unable to raise his arms up above 
waist level bilaterally without writhing 
in agony.  He rocked back and forth 
throughout the examination, complaining 
of excruciating pain with any movement of 
his body.  Veteran has also changed his 
symptoms from his right hand to his left 
hand when comparing this compensation and 
pension examination with a previous one 
performed in June 2007 by this examiner, 
which is very difficult to resolve in the 
examiner's mind.  Also, on physical 
examination, veteran was unable to grip 
with his left hand but, after some 
discussion on the examiner's part on the 
believability of this finding, veteran 
was then suddenly able to find his grip 
strength in his left hand. ... This veteran 
demonstrates too many inconsistencies in 
his history and physical examination.

Similarly, other reports also contain findings indicating 
that the Veteran has not been truthful in reporting his 
symptoms.  For example, an October 2006 report notes, 
"extreme responses to minimal movement," with 
inconsistencies in the use of the arm, and that "he was 
unable to lift [his arm] when asked but spontaneously moves 
arm more to don shirt."  Reports, dated in March 2008, note 
that the Veteran had a global demonstration that was 
inconsistent with his ability to walk and rise out of a 
chair, and other inconsistencies, and that he demonstrated a 
normal gait at times, but that at other times "there was 
observed a gross exaggerated pain display as he attempts to 
ambulate."  The assessments further noted, "Broad pain 
complaints with significant pain displays at virtually every 
point on examination well in excess of what can be 
structurally documented by his imagery so far to date.  I am 
unsure of why he is exhibiting such displays," and minimal 
lumbar degeneration.  See also December 2007 report (noting a 
history of a strong functional component or a lack of 
objective deficit, current inconsistent complaints of 
symptoms, an inconsistent performance on examination, a 
"functional" episode, and a possible conversion reaction, 
with no significant underlying neurologic disease); April 
2008 reports (noting "overreaction to tests," multiple 
somatic complaints, an "inconsistent" examination with "a 
strong non-physiologic component" and unremarkable magnetic 
resonance imaging (MRI) studies for the neck and back.).  

 Furthermore, the Veteran does not have the requisite skills, 
knowledge, or training, to be competent to provide a 
diagnosis of any of the claimed disabilities, or to state 
whether such conditions were caused or aggravated by service, 
or a service-connected disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting his assertions does not render 
his statements incredible in and of itself, however, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when . . . a layperson is competent to identify the medical 
condition).  In this case, the Veteran's service treatment 
records and his post-service medical records have been 
discussed, there is no competent evidence of chronic fatigue 
syndrome, and there is no competent evidence of a nexus 
between any of the claimed conditions and the Veteran's 
service, or a serviced-connected disability.  He does not 
have qualifying service to warrant application of the law and 
regulations pertaining to undiagnosed illnesses.  The January 
2005 VA examiner concluded that the Veteran's low back 
disorder is not related to his service, or service-connected 
disability.  With regard to M.K.M.'s letter, she does not 
indicate or assert that she has medical training, or that the 
Veteran's symptoms are related to his service, or a service-
connected disability.  Given the foregoing, the Board finds 
that the service treatment reports, and the post-service 
medical evidence, outweigh the Veteran's contentions to the 
effect that the Veteran has the claimed conditions that are 
related to his service, or to a service-connected disability.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


II.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings 
for his service-connected cervical strain with degenerative 
joint disease, currently evaluated as 20 percent disabling, 
and his service-connected retropatellar pain syndrome, right 
knee, currently evaluated as 10 percent disabling.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).  

A.	Cervical Strain with Degenerative Joint Disease

In March 2005, the RO granted service connection for cervical 
strain with degenerative joint disease, evaluated as 20 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

In October 2006, the Veteran filed claims for an increased 
rating, and in October 2007, the RO denied the claim.  The 
Veteran has appealed.  

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2009), the Veteran's service treatment 
reports show a single treatment for neck  discomfort in 1990, 
with an impression of posterior cervical sprain.  He received 
chiropractic treatment in 2000, with notations of arthritis 
in 2003.  A January 2005 VA examination report shows that the 
examiner provided a nexus between cervical spine strain with 
degenerative joint disease and his service.  There is no 
history of relevant surgery.  

The RO indicated that it has evaluated the Veteran's cervical 
spine disability as 20 percent disabling under Diagnostic 
Code (DC) 5242.  Under 38 C.F.R. § 4.71a, DC 5237 (cervical 
strain) and DC 5242 (arthritis) are rated under the "General 
Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 30 percent 
evaluation is warranted where forward flexion of the cervical 
spine is 15 degrees or less, or where there is favorable 
ankylosis of the cervical spine.  

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Board finds that the criteria for a rating in excess of 
20 percent have not been met under DC's 5237 and 5242, and 
the General Rating Formula.  The only recorded ranges of 
motion for the cervical spine during the time period in issue 
are as follows: a January 2005 VA examination report shows 
that the cervical spine had forward flexion to 35 degrees.  
An August 2006 VA examination report shows that the cervical 
spine had forward flexion to 30 degrees.  A June 2007 VA 
examination report shows that the cervical spine had forward 
flexion to 20 degrees.  

In summary, the evidence is insufficient to show that forward 
flexion of the cervical spine was 15 degrees or less.  
Furthermore, this evidence does not show that the Veteran's 
cervical spine is ankylosed.  With regard to the "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes," none of the service treatment reports or post-
service medical reports show that the Veteran has ever been 
diagnosed with IDS. There is no medical evidence to show 
periods where he had to stay on bedrest all day in the past 
year due to his cervical spine symptoms.  The Board therefore 
finds that the evidence is insufficient to show that he had 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
rating in excess of 20 percent for the Veteran's cervical 
spine disability have not been met under Diagnostic Codes 
5237, 5242, or 5243.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board does not find that the disability attributable to 
his neck symptoms has resulted in functional disability in 
excess of that contemplated in the 20 percent rating already 
assigned.  The Board's discussion of the Veteran's 
credibility is incorporated herein.  Briefly stated, the 
Veteran is shown to have a history of exaggerated and 
inconsistently displayed symptoms.  Other relevant findings 
include the following: a January 2005 X-ray report notes 
reversal of cervical lordosis with degenerative changes, with 
no changes since April 2002.  The January 2005 VA examination 
notes complaints of pain, and flare-ups twice a year, with 
two days of incapacitation over the past year.  On 
examination, extension was to 35 degrees, lateral bending was 
to 20 degrees, bilaterally, and rotation was to 50 degrees, 
bilaterally.  There was no additional limitation with 
repeated bending, and arm strength was noted to be 5/5, with 
normal reflexes.  The August 2006 VA examination report shows 
that the Veteran complained that he had chronic daily neck 
pain.  On examination, the cervical spine had extension to 25 
degrees, lateral flexion to 25 degrees, bilaterally, and 
rotation to 70 degrees, bilaterally.  Repetitive motion 
caused fatigability, but range of motion was unchanged.  The 
June 2007 VA examination report shows that the Veteran 
complained that he had constant neck pain with 10 to 12 days 
of lost work in the past year due to cervical spine symptoms.  
On examination, the cervical spine had extension to 20 
degrees, lateral bending to 15 degrees, bilaterally, and 
rotation to 45 degrees, bilaterally, with no atrophy, 2/4 
brachial reflexes bilaterally, 4/5 grip strength, and 5/5 
strength in all other muscle groups.  The October 2007 VA 
examination report notes 5/5 strength in the upper 
extremities, that there was no atrophy, and that brachial 
reflexes were 2/4 bilaterally.  In addition, VA progress 
notes include a September 2007 neurology consultation report 
which states that the Veteran had no atrophy, that there was 
no muscle weakness, that there was normal muscle tone, that 
he did not have any neurological deficits, and that there was 
no clinical evidence of cervical radiculopathy.  A December 
2007 report states that there was no significant evidence of 
limiting degenerative osteoarthritis or degenerative disc 
disease in the cervical spine.  

In summary, there is insufficient evidence of such symptoms 
as atrophy, incoordination or other neurological impairment 
due to the Veteran's service-connected cervical spine 
disability, and the Board finds that the record does not show 
that the Veteran's functional loss due to his service-
connected cervical spine disability is shown to have impaired 
him to such a degree that a rating in excess of 20 percent is 
warranted.  Therefore, a rating in excess of 20 percent is 
not warranted for the Veteran's cervical spine disability on 
the basis of functional disability.




B.  Right Knee

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2009).  In this case, the Veteran's service 
treatment reports show that in 1989, he was treated for 
retropatellar pain syndrome.  As for the post-service medical 
evidence there is no relevant post-service treatment or 
diagnosis prior to 2005.  There is no history of right knee 
surgery.  

In November 2005, the RO granted service connection for 
retropatellar pain syndrome, right knee, evaluated as 10 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In October 2006, the Veteran filed a claim for an 
increased rating, and in October 2007, the RO denied the 
claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's right knee disability 
under 38 C.F.R. § 4.71a, DC 5014.  Under Diagnostic Code 
5014, chondromalacia substantiated by X-ray findings is rated 
as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion for the specific joint 
involved.

Under Diagnostic Code 5260, flexion limited to 30 degrees is 
20 percent disabling.  

Under Diagnostic Code 5261, extension limited to 15 degrees 
is 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, is rated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and 
fibula of either lower extremity warrants a 20 percent 
evaluation if there is a marked knee or ankle disability.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The Board finds that the criteria for a rating in excess of 
10 percent for the right knee under either DC 5260 or 5261 
have not been met.  The VA examination reports of record show 
that the Veteran's right knee is shown to have no less than 
full extension, and flexion to no less than 110 degrees.  See 
VA examination reports, dated in October 2005, August 2006, 
and June 2007.  Furthermore, there is no evidence of 
ankylosis of the right knee, or a malunion of the right tibia 
and fibula, and the criteria for a rating in excess of 10 
percent for the right knee under DC's 5256 and 5262 are not 
shown to have been met.  Finally, with regard to DC 5258, the 
evidence does not show that the Veteran had a dislocated 
right semilunar cartilage.  Accordingly, the Board finds that 
the criteria for a rating in excess of 10 percent under DC's 
5256, 5258, 5260, 5261, and 5262 are not shown to have been 
met, and the claim must be denied.  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss at any time.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 38 Vet. App. 202 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

As an initial matter, a finding of functional loss due to 
pain must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  38 C.F.R. § 4.40 
(2009) (emphasis added).   In this case, the August 2006 VA 
examination report notes that X-rays showed "mild" 
narrowing of the medial joint compartment; the June 2007 VA 
examination report notes that X-rays showed "mild" 
degenerative change; a March 2008 VA progress report notes 
"minimal" right knee DJD.   

The medical evidence shows that the Veteran has repeatedly 
complained of such symptoms as right knee pain, and that he 
has been noted to use a brace.  However, the medical evidence 
does not contain sufficient evidence of right knee pathology 
to warrant a higher rating.  With regard to other findings, 
the August 2006 VA examination report shows that the Veteran 
reported that he could walk six blocks, with limitation due 
to low back pain, and that he had intermittent, occasional 
use of a knee brace.  On examination, there was no knee pain, 
but motion hurt the Veteran's back.  The examiner stated that 
there was no additional loss of motion on repetitive use, and 
that the right knee had no significant occupational effects 
or effects on daily activities.  The June 2007 VA joints 
examination report shows that the Veteran reported that he 
had right knee pain, stiffness, swelling, instability, 
locking and fatigability, and that his symptoms were 
precipitated by walking over 11/2 miles or not wearing his 
brace.  He reported using a cane once a month, that he had 
lost 10 to 12 days of work in the past year due to right knee 
symptoms, that he could not walk more than 20 feet, and that 
he could not run, or lift any weight.  On examination, there 
was an abnormal gait, with no ankylosis.  A June 2007 VA 
spine examination notes that the Veteran had no atrophy in 
his lower extremities, and that he had 5/5 strength above the 
ankles, with absent patellar reflexes.  A December 2007 
neurological consultation report notes a history of a strong 
functional component or a lack of objective deficit, current 
inconsistent complaints of symptoms, and that there was no 
significant underlying neurologic disease.  A February 2008 
VA progress note states that the knee had a FROM (full range 
of motion) (specific degrees of motion were not provided).  
Thus, the demonstrated right knee pathology, and the evidence 
pertaining to such symptoms as neurological impairment, 
incoordination, loss of strength, and other such findings, is 
not supportive of a higher rating on the basis of functional 
loss due to pain.  There is no medical evidence showing that 
the Veteran has such symptoms as neurological impairment or 
incoordination, and the Board finds that, when the ranges of 
motion in the right knee are considered together with the 
evidence of functional loss due to right knee pathology, the 
evidence does not support a conclusion that the loss of 
motion in the right knee more nearly approximates the 
criteria for a rating in excess of 10 percent under either DC 
5260 or DC 5261, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the Veteran's 
knee extension is limited to the extent necessary to meet the 
criteria for a separate compensable rating.  38 C.F.R. § 
4.71, Plate II, DC's 5260, 5261.  Additionally, to assign 
two, separate compensable ratings solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 
69 Fed. Reg. 59990 (2005).  

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.
 
The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5257.  The evidence does not show that the 
Veteran had moderate recurrent subluxation or lateral 
instability of the right knee.  In this regard, all three of 
the VA examination reports (in 2005, 2006, and 2007), show 
that on examination, there was no right knee instability.  
There is no other competent evidence of record to show the 
presence of moderate right knee instability.  Accordingly, 
the Board finds that the criteria for a rating in excess of 
10 percent under DC 5257 have not been met for the right 
knee, and that the claim must be denied.  In addition, since 
DC 5257 is not predicated on loss of range of motion, the 
regulations pertaining to functional loss, i.e., 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995), do not apply. Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).
Accordingly, the claim must be denied.  

In deciding both of the Veteran's increased evaluation 
claims, the Board has considered the determination in Hart v 
Mansfield, 21 Vet. App. 505 (2007), and whether the veteran 
is entitled to increased evaluations for separate periods 
based on the facts found during the appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation at any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of either of the disabilities in issue, such 
that an increased evaluation is warranted.

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in April 2004, April 2005, May, July, and October of 
2007, and March 2009.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records, and with regard to the increased 
rating claims, the Veteran has been afforded three 
examinations.  With regard to the service connection claims, 
the Veteran has been afforded examinations, and an 
etiological opinion has been obtained in association with the 
claim for a low back disability.  

With regard to all service connection claims, other than the 
claim for the low back, etiological opinions have not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

The service treatment reports do not show any relevant 
treatment, except as noted, and none of the claimed 
conditions were diagnosed during service, other than a 
singular diagnosis of a migraine/headache in 1988.  None of 
the claimed conditions are shown upon separation from 
service.  The Board has determined that the Veteran is not a 
credible historian, and he is not shown to have qualifying 
service in Southwest Asia for application of the regulation 
pertaining to undiagnosed illnesses.  There is no competent 
evidence to show that the Veteran has chronic fatigue 
syndrome, and the earliest post-service evidence of any of 
the claimed conditions is dated no earlier than 2002, which 
is about 11 years after separation from service.  There is no 
competent evidence to show that any of the claimed conditions 
are related to the Veteran's service, or to a service-
connected disability.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


